Citation Nr: 9916613	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  94-15 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to June 1960 
and from August 1960 until his retirement in August 1976.

This matter comes to the Board of Veterans Appeals (Board) 
from a November 1993 rating decision of the Regional Office 
(RO) which denied the veteran's claim of entitlement to an 
increased rating for bilateral hearing loss.  When this case 
was previously before the Board in November 1996, it was 
remanded for additional development of the evidence.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

The veteran has undergone several Department of Veterans 
Affairs (VA) examinations in conjunction with his claim for 
an increased rating for his service-connected bilateral 
hearing loss.  A review of the audiometric tests conducted in 
October 1993, April 1996 and April 1997 reveals that the pure 
tone thresholds have remained essentially consistent.  
However, speech discrimination scores have demonstrated 
considerable variance, and have ranged from 32 percent to 84 
percent in the right ear, and 60 percent to 92 percent in the 
left ear.  In addition, the Board points out that following 
the April 1997 VA examination, the certified discrimination 
score in the right ear was 76 percent.  This was obtained by 
utilizing monitored live voice and not recorded speech 
discrimination stimuli, as required.  See 38 C.F.R. § 4.85(a) 
(1998).

The Board notes that 38 C.F.R. § 4.85(c) (1998) provides for 
the use of pure tone thresholds only under specified 
circumstances, including when inconsistent speech audiometry 
scores makes the use of both pure tone thresholds and speech 
discrimination inappropriate.  The Board believes that the RO 
must consider this provision and, if appropriate, apply Table 
VIa of the VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4..  

In addition, the Board observes that the veteran was 
scheduled for another audiometric test in November 1997.  
However, it was indicated that the veteran had withdrawn his 
appeal, and that the examination, therefore, had been 
canceled.  It is significant to point out that the required 
written withdrawal of an appeal was not received.  See 
38 C.F.R. § 20.204 (1998).

Finally, the Board notes that new regulations governing the 
evaluation of hearing loss became effective in June 1999.  In 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the Court 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and we so hold will apply 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  In light of this remand, the RO must 
consider the new regulations.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
ascertain whether he wants to withdraw 
his appeal.  If so, such withdrawal 
must be in writing.  

2. It the veteran wants to continue his 
appeal, the RO should contact the 
veteran and request that he furnish the 
names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for his 
hearing loss since 1997.  After 
securing the necessary authorizations 
for release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already 
been associated with the claims folder.

3. The veteran should then be afforded a 
VA audiometric examination to 
determine the nature and extent of his 
bilateral hearing loss.  All necessary 
tests should be performed.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  If the veteran fails to 
report for the examination, the RO 
should arrange for the claims folder 
to be reviewed by an audiologist who 
should certify the combination of pure 
tone and speech discrimination stimuli 
which best represents the veteran's 
true hearing acuity.

4. The RO should consider the provisions 
of 38 C.F.R. § 4.85 which became 
effective in June 1999, and apply 
whichever version is more favorable to 
the veteran.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









